                                                                United States District Court
                                                                  Southern District of Texas

                                                                     ENTERED
                  IN THE UNITED STATES DISTRICT COURT                May 03, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS             David J. Bradley, Clerk
                            HOUSTON DIVISION



COLONIAL LIFE & ACCIDENT               §
INSURANCE COMPANY,                     §
                                       §
                  Plaintiff,           §
                                       §
V.                                     §     CIVIL ACTION NO. H-18-1631
                                       §
ALETHEA BURKE WADE, SERBRINA           §
WADE, LEKISHA WADE, and FRANK          §
HOLLINGSWORTH,                         §
                                       §
                  Defendants.          §



                         MEMORANDUM OPINION AND ORDER


     Colonial Life & Accident Insurance Company ("Colonial Life")

filed this interpleader action seeking a determination of which of

several claimants is entitled to the proceeds of decedent Kendric

Wade's life insurance policy and accompanying rider             (the     "Life

Policy and Rider")        and accident policy   (the    "Accident Policy")

(collectively, the "Colonial Life Policies") . 1         Kendric purchased

the Life Policy and Rider from Colonial Life in 2012 and designated

his mother, Helen Wade, as the beneficiary. 2      Kendric purchased the

Accident     Policy from Colonial Life     in 2014     and designated his

sisters,    Lekisha and Serbrina Wade,      as co-equal beneficiaries. 3



     1
      See First Amended Complaint for Interpleader,           Docket Entry
No. 17, pp. 4-6.
     2
         See id. at 3.
Kendric married Alethea Wade in 2015 and never amended the Colonial

Life Policies to designate her as a beneficiary. 4                            Kendric was shot

and killed in December of 2017. 5                      Helen pre-deceased Kendric, and

the terms of the Life Policy and Rider made Kendric's estate the

primary beneficiary. 6

       Alethea,           Lekisha,      Serbrina,       and       Kendric's      father,        Frank
                      7
Hollingsworth,             are     claimants     on     the       Life   Policy    and     Rider. 8

Alethea,       Lekisha,          and   Serbrina     are    claimants        on    the    Accident

Policy. 9      Alethea claims that she is entitled to a share of the

proceeds of the Colonial Life Policies despite not being named as

a beneficiary because some portion of the Policies is community

property under             Texas       law and    that     premiums       were    paid on         the

Policies with community funds until Kendric died. 10                             Pending before

the court is Defendants Lekisha Wade and Serbrina Wade's 12(b) (6)

Motion to Dismiss ("Lekisha and Serbrina's Motion")                               (Docket Entry

No.   27).

      A      Rule    12(b}      (6)    motion    attacks          the    sufficiency       of     the

pleadings       and        is    "appropriate       when      a     defendant     attacks         the

       4
           See id.
       5
           See id.
       6
           See id. at 4.
       7
           Frank Hollingsworth has not entered an appearance.
       8
           See id.
       9
           See id. at 3-4.
      10
           See id.

                                                 -2-
complaint because it fails to state a legally cognizable claim."

Ramming v.        United States,       281    F.3d 158,            161   (5th Cir.       2001),

cert.        denied sub nom.,      Cloud v.        United States,        122 S.        Ct.   2665

(2002') .       "The only way to test the merit of a claim if matters

outside the bounds of the complaint must be considered is by way of

motion for summary judgment."                Murphy v. Inexco Oil Co., 611 F. 2d

570,    573     (5th Cir.   1980).     "In that event,              even if a motion to

dismiss has been filed,            the court must convert it into a summary

judgment        proceeding    and     afford        the    plaintiff         a     reasonable

opportunity to present all material made pertinent to a summary

judgment motion by [Federal Rule of Civil Procedure] 56."                                Id.

        Colonial Life was dismissed from this action,                        and the only

issue remaining is           the proper division of                 the proceeds of the

Colonial        Life    Policies     among     the     claimants.n               Lekisha       and

Serbrina's Motion asks the court to address the merits of Alethea's

claim to the proceeds of the Colonial Life Policies. 12                          Their Motion

is     therefore       properly    characterized          as   a    motion       for    summary

judgment rather than a Rule 12{b) {6) motion to dismiss.                                Because

Lekisha and Serbrina filed their Motion as a motion to dismiss,

Alethea has not yet been afforded a                       reasonable opportunity to


        11
      See Agreed Order Granting Interpleader and Partial Dismissal
with Prejudice, Docket Entry No. 26.
        12
      See Lekisha and Serbrina' s                   Motion,    Docket      Entry No.           27,
PP. 4-5.

                                             -3-
respond with all material made pertinent by Rule 56. 13    The court

therefore ORDERS that Lekisha and Serbrina's 12(b) (6)     Motion to

Dismiss be converted into a summary judgment proceeding.     Alethea

may respond by May 23, 2019.    Althea shall submit evidence of the

dates and amounts of all Policy premiums that she contends were

paid with community funds.     Lekisha and Serbrina may file a reply

by June 6, 2019.

     SIGNED at Houston, Texas, on this the 3rd day of May, 2019.




                                                  SIM LAKE
                                        UNITED STATES DISTRICT JUDGE




     13
       Alethea filed a Response to Lekisha and Serbrina' s Motion
alongside her own motion for summary judgment, but she must still
be afforded an opportunity to submit an amended response presenting
any evidence permitted by Rule 56.     See Plaintiff Alethea Burke
Wade's Opposition to Defendants Motion to Dismiss and Combined
Motion for Summary Judgment, Docket Entry No. 28.    The court will
rule on the two pending summary judgment motions concurrently after
the deadline for the parties to file responses and replies to
Lekisha and Serbrina's Motion has passed.

                                  -4-
